Citation Nr: 0018839	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  94-27 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for status post medial 
meniscectomy of the right knee, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  This case was previously before the Board in 
March 1998, at which time it was remanded for additional 
development.  In particular, the Board directed the RO to 
contact the veteran to clarify whether he desired a travel 
Board hearing, advise him that if he desired appellate review 
of the issue of entitlement to an increased rating for 
traumatic arthritis of the right knee, he must submit a 
notice of disagreement (NOD) with the September 1997 rating 
decision which granted service connection for the disorder, 
and to obtain copies of any treatment records associated with 
the veteran's right knee disability since August 1997.  The 
Board observes that while the RO completed the development 
requested in the March 1998 remand, and obtained various 
medical records, a supplemental statement of the case is not 
in the claims folder.  Consequently, the Board concludes that 
the case must again be remanded so that a copy of the most 
recent supplemental statement of the case can be incorporated 
into the claims folder.

In May 1998 correspondence, the veteran clarified that he did 
not want to appear for a hearing before a Member of the 
Board.  In view of the foregoing, the Board is satisfied that 
the veteran's travel Board hearing request has been 
withdrawn.  38 C.F.R. § 20.704(e) (1999).

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal (Form 9) 
after a statement of the case is furnished to the veteran.  
In essence, the following sequence is required:  There must 
be a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1999).

In an April 1998 development letter, the RO advised the 
veteran that if he desired appellate review of the issue of 
entitlement to an increased rating for traumatic arthritis, 
he must submit a notice of disagreement with the September 
1997 rating decision which granted service connection for the 
disorder.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  However, the veteran failed to file a notice of 
disagreement with this decision.  Consequently, the only 
issue that has been properly developed and certified for 
appeal is the issue of entitlement to an increased evaluation 
for status post medial meniscectomy of the right knee.  
Accordingly, the Board will limit its consideration to that 
issue.

Finally, the Board notes that it appears the veteran wishes 
to raise the issue of entitlement to an increased rating for 
traumatic arthritis, currently evaluated as 10 percent 
disabling under Diagnostic Code 5010.  Following a February 
1999 VA orthopedic examination, a VA physician concluded that 
the veteran had "severe degenerative osteoarthritis" of the 
right knee.  He explained that while it would be "best for 
his knee if he underwent a total knee replacement," the 
veteran was not a candidate for the procedure due to his 
general medical condition, particularly his heart disease.  
In July 1999 correspondence, the veteran explained that he 
experiences pain after walking on uneven ground, and 
periodically uses crutches until his right knee "gets a 
little better."  As the available record before the Board 
does not reflect that the claim of entitlement to an 
increased rating for traumatic arthritis has been adjudicated 
by the RO, and as it is not inextricably intertwined with the 
issue certified on appeal at this time, it is referred back 
to the RO for appropriate initial consideration.  See Parker 
v. Brown, 7 Vet. App. 116 (1994).

Based on the VA examiner's February 1999 comments, the 
veteran's traumatic arthritis of right knee is presumably 
more disabling than a knee disability status post a total 
knee replacement.  Therefore, it would appear that the 
veteran's traumatic arthritis of the right knee would most 
appropriately be rated by analogy to Diagnostic Code 5055, 
which pertains to knee replacements.  Pursuant to this 
diagnostic code, the minimum rating for a knee replacement 
(subsequent to the first year following implantation of the 
prosthesis) is a 30 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (1999).  Intermediate degrees 
of weakness, pain or limitation of motion are to be rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5256, 
5261, or 5262, which provide for evaluation of ankylosis of 
the knee, limitation of extension of the knee, and impairment 
of the tibia and fibula, respectively.  Id.  In order for the 
veteran to receive a 60 percent rating under Diagnostic Code 
5055, the evidence must demonstrate chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  Id.


REMAND

Since the September 1997 supplemental statement of the case, 
additional evidence has been obtained by the RO, in 
compliance with the March 1998 Board remand.  This evidence 
includes several statements from the veteran regarding his 
service-connected right knee disability, VA outpatient 
treatment records from December 1995 to December 1998, and a 
February 1999 VA orthopedic examination report.  Accordingly, 
this evidence is "pertinent" to the veteran's current 
claim.  38 C.F.R. § 20.1304(c)(1999) states, in pertinent 
part:

Any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section, as well as 
any such evidence referred to the Board 
by the originating agency under 
§ 19.37(b) of this chapter, must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or representative or unless 
the Board determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, 
formally entered on the record orally at 
the time of the hearing. 

38 C.F.R. § 19.37(a)(1999) states, in pertinent part:

Evidence received by the agency of 
original jurisdiction prior to transfer 
of the records to the Board of Veterans' 
Appeals after an appeal has been 
initiated (including evidence received 
after certification has been completed) 
will be referred to the appropriate 
rating or authorization activity for 
review and disposition.  If the Statement 
of the Case and any prior Supplemental 
Statements of the Case were prepared 
before the receipt of the additional 
evidence, a Supplemental Statement of the 
Case will be furnished to the appellant 
and his or her representative as provided 
in § 19.31 of this part, unless the 
additional evidence received duplicates 
evidence previously of record which was 
discussed in the Statement of the Case or 
a prior Supplemental Statement of the 
Case or the additional evidence is not 
relevant to the issue, or issues, on 
appeal.      

The Board observes that in July 1999, the veteran submitted a 
copy of one page of a June 1999 supplemental statement of the 
case with a handwritten note on the bottom.  However, the 
Board notes that a copy of this supplemental statement of the 
case is not in the claims folder.  Consequently, the Board 
concludes that a copy of the June 1999 supplemental statement 
of the case must be obtained and incorporated into the claims 
folder.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
this case is REMANDED for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The veteran should be requested to 
provide the names, address and 
approximates dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorization have been 
received, to the extent possible, the RO 
should attempt to obtain copies of all 
indicated records and associate them with 
the claims file.

3.  The RO should obtain a copy of the 
June 1999 supplemental statement of the 
case and associate it with the veteran's 
claims folder.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  If any 
development requested above has not been 
furnished, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

